Per Curiam,
It was proved on the trial and not at all contradicted, that Hoats advanced to Snyder the whole amount of the note in controversy, less the discount. There was not a particle of proof that Hoats got back from Snyder any of the money paid him except a small account for fees which Snyder owed him, and there was no evidence whatever that Hoats participated in the proceeds of the fraud. It is impossible to perceive therefore why he would join with Snyder in imposing upon Aschbach a fraudulent order for the slate. After a very careful reading of defendant’s testimony, we agree with the learned judge of the court below in holding that there is no evidence in the case sufficient to connect Hoats with the fraud, and therefore we are of opinion that the direction to find a verdict for the plaintiff was correct.
Judgment affirmed.